Exhibit 10.1

 

Execution Version

 

EXPENSE REIMBURSEMENT AGREEMENT

 

BY AND AMONG

 

JP ENERGY PARTNERS LP,

JP ENERGY GP II LLC

 

AND

 

LONESTAR MIDSTREAM HOLDINGS, LLC

 

DATED AS OF OCTOBER 23, 2016

 

--------------------------------------------------------------------------------


 

EXPENSE REIMBURSEMENT AGREEMENT

 

EXPENSE REIMBURSEMENT AGREEMENT, dated as of October 23, 2016 (this
“Agreement”), by and among JP ENERGY PARTNERS LP, a Delaware limited partnership
(“JPE”), JP ENERGY GP II LLC, a Delaware limited liability company and the
general partner of JPE (“JPE GP,” and together with JPE, the “JPE Entities”) and
LONESTAR MIDSTREAM HOLDINGS, LLC, a Delaware limited liability company
(“Lonestar”).

 

W I T N E S S E T H:

 

WHEREAS, this Agreement is being entered into concurrently with the execution of
the Agreement and Plan of Merger, dated as of the date hereof (as amended,
supplemented, restated or otherwise modified from time to time, the “LP Merger
Agreement”) by and among American Midstream Partners, LP, a Delaware limited
partnership (“AMID”), American Midstream GP, LLC, a Delaware limited liability
company and the general partner of AMID (“AMID GP”), Argo Merger Sub, LLC, a
Delaware limited liability company and wholly owned subsidiary of AMID, Argo
Merger GP Sub, LLC, a Delaware limited liability company and wholly owned
subsidiary of AMID, JPE, and JPE GP, pursuant to which, among other things, upon
consummation of the merger (the “LP Merger”) JPE shall continue its existence as
the surviving entity and as a wholly owned subsidiary of AMID, ; and

 

WHEREAS, concurrently with the execution of the LP Merger Agreement, AMID GP,
Argo GP Sub, LLC, a Delaware limited liability company and a wholly owned
subsidiary of AMID GP (“AMID Merger GP Sub”), and JPE GP are entering into an
Agreement and Plan of Merger, pursuant to which, among other things, JPE GP will
be merged with AMID Merger GP Sub (such merger, the “GP Merger” and, together
with the LP Merger, the “Mergers”);

 

WHEREAS, Lonestar is the record, direct or indirect owner of (i) a 25% limited
liability company interest in JPE GP, that is entitled to a 71.25% IDR
Percentage Interest (as defined in JPE GP’s Second Amended and Restated Limited
Liability Company Agreement, dated as of October 7, 2014, as amended) in JPE GP
and (ii) 3,674,187 Common Units and 14,992,654 Subordinated Units, each such
Common Unit and Subordinated shall, upon the consummation of the transactions
contemplated by the LP Merger Agreement, be converted into the right to receive
0.5225 AMID Units; and

 

WHEREAS, the LP Merger Agreement contemplates that as a condition to and
concurrently with the entry into the LP Merger Agreement by the parties thereto,
this Agreement will be entered into by the parties hereto.

 

NOW THEREFORE, in consideration of the foregoing and the mutual representations,
warranties, covenants and agreements herein contained, and intending to be
legally bound hereby, the parties hereto agree as follows:

 

1.                                      Defined Terms.  The following
capitalized terms, as used in this Agreement, shall have the meanings set forth
below.  Capitalized terms used but not otherwise defined herein shall have the
meanings ascribed thereto in the LP Merger Agreement.

 

(a)                                 “Conflicts Committee” shall have the meaning
assigned to such term in the JPE Partnership Agreement.

 

(b)                                 “JPE Partnership Agreement” means the Third
Amended and Restated Agreement of Limited Partnerships of JP Energy Partners LP,
dated October 7, 2014.

 

1

--------------------------------------------------------------------------------


 

2.                                      Expense Reimbursement.  Lonestar agrees
that it will reimburse, or will pay directly on behalf of, the JPE Entities for
the third party reasonable costs and expense incurred by the JPE Entities in
connection with the Mergers, including (i) the fees and expenses, if any,
incurred by the JPE Entities pursuant to Section 7.3 of the LP Merger Agreement
and (ii) all reasonable out-of-pocket legal and financial advisory fees, costs
and expenses paid or payable to third parties and incurred in connection with
the negotiation, execution and performance of the LP Merger Agreement and
consummation of the Mergers; provided, however, that the JPE Entities (subject
to prior approval by the Conflicts Committee) and Lonestar may make a
determination that Lonestar has satisfied the requirements of this Paragraph 2
by such other methods as the JPE Entities and Lonestar determine to be
appropriate.

 

3.                                      Representations and Warranties of
Lonestar.  Lonestar hereby represents and warrants to the JPE Entities as
follows:

 

(a)                                 Good Standing.  Lonestar is a limited
liability company duly formed, validly existing and in good standing under the
laws of the State of Delaware.

 

(b)                                 Organization; Authorization; Validity of
Agreement; Necessary Action.  Lonestar has the requisite power and authority
and/or capacity to execute and deliver this Agreement, to carry out its
obligations hereunder and to consummate the transactions contemplated hereby. 
The execution and delivery by Lonestar of this Agreement, the performance by it
of the obligations hereunder and the consummation of the transactions
contemplated hereby have been duly and validly authorized by Lonestar and no
other actions or proceedings on the part of Lonestar to authorize the execution
and delivery of this Agreement, the performance by it of the obligations
hereunder or the consummation of the transactions contemplated hereby are
required.  This Agreement has been duly executed and delivered by Lonestar and,
assuming the due authorization, execution and delivery of this Agreement by the
other parties hereto, constitutes a legal, valid and binding agreement of
Lonestar, enforceable against it in accordance with its terms, subject to
bankruptcy, insolvency, fraudulent transfer, reorganization, moratorium and
similar laws of general applicability relating to or affecting creditors’ rights
and to general equitable principles.

 

(c)                                  No Violation.  Neither the execution and
delivery of this Agreement by Lonestar nor the performance by it of its
obligations under this Agreement will (i) result in a violation or breach of or
conflict with any provisions of, or constitute a default (or an event which,
with notice or lapse of time or both, would constitute a default) under, or
result in the termination, cancellation of, or give rise to a right of purchase
under, or accelerate the performance required by, or result in a right of
termination or acceleration under, or result in the creation of any Lien upon
any of the properties, rights or assets, including any Common Units or
Subordinated Units, owned by Lonestar, or result in being declared void,
voidable, or without further binding effect, or otherwise result in a detriment
to it under any of the terms, conditions or provisions of any note, bond,
mortgage, indenture, deed of trust, license, contract, lease, agreement or other
instrument or obligation of any kind to which Lonestar is a party or by which it
or any of its respective properties, rights or assets may be bound, (ii) violate
any judgments, decrees, injunctions, rulings, awards, settlements, stipulations
or orders (collectively, “Orders”) or laws applicable to Lonestar or any of its
properties, rights or assets or (iii) result in a violation or breach of or
conflict with its organizational and governing documents.

 

(d)                                 Consents and Approvals.  No consent,
approval, Order or authorization of, or registration, declaration or filing
with, any governmental authority is necessary to be obtained or made by Lonestar
in connection with its execution, delivery and performance of this Agreement

 

2

--------------------------------------------------------------------------------


 

or the consummation of the transactions contemplated hereby, except for any
requirements under the Exchange Act in connection with this Agreement and the
transactions contemplated hereby.

 

4.                                      Termination.  The obligations of
Lonestar under Paragraph 2 of this Agreement shall remain in effect until the
earliest to occur of (a) the performance in full by Lonestar of its obligations
under this Agreement, and (b) the Effective Time (such earliest date being
referred to herein as the “Termination Date”). After the occurrence of such
applicable event, with the exception of Paragraph 5 hereof and this Paragraph 4,
the provisions of this Agreement shall terminate and be of no further force or
effect.  Nothing in this Paragraph 4 shall relieve or otherwise limit any party
of liability for any breach of this Agreement occurring prior to such
Termination Date. Upon termination of this Agreement, no party shall have any
further obligations or liabilities under this Agreement. Notwithstanding the
foregoing, the termination of this Agreement at the Effective Time does not
impact the obligations of Affiliates of Lonestar pursuant to the Distribution
Support and Expense Reimbursement Agreement dated as of the date hereof by and
among American Midstream Partners, LP, American Midstream GP, LLC and Magnolia
Infrastructure Holdings, LLC.

 

5.                                      Miscellaneous.

 

(a)                                 Publicity.  None of the parties hereto nor
any of their Affiliates or Representatives shall (orally or in writing) publicly
disclose, issue any press release or make any other public statement, or
otherwise communicate with the media, concerning the existence of this Agreement
or the subject matter hereof, without the prior written approval of the other
parties hereto, except if and to the extent that such party is required to make
any public disclosure or filing (“Required Disclosure”) with respect to the
subject matter of this Agreement (i) by applicable Law, (ii) pursuant to any
rules or regulations of any securities exchange of which the securities of such
party or any of its Affiliates are listed or traded or (iii) in connection with
enforcing its rights under this Agreement. In each case pursuant to clauses
(i) or (ii) of this Paragraph 5(a), the party making any Required Disclosure
shall consult with the other parties hereto regarding the substance of the
Required Disclosure and provide the other parties hereto a reasonable
opportunity to review and comment on the content of the Required Disclosure
prior to its publication or filing.

 

(b)                                 Notices.  Any notice, request, instruction,
correspondence or other document to be given hereunder by any party to another
party (each, a “Notice”) shall be in writing and delivered in person or by
courier service requiring acknowledgment of receipt of delivery or mailed by
U.S. registered or certified mail, postage prepaid and return receipt requested,
or by telecopier, as follows; provided that copies to be delivered below shall
not be required for effective notice and shall not constitute notice:

 

If to the JPE Entities, to:

 

600 E. Las Colinas Blvd., Suite 2000

Irving, TX 75039

Attention:  J. Patrick Barley, President and CEO

Facsimile: 972-444-0320

Email:  jpbarley@jpep.com

 

and to:

 

JP Energy Partners LP

1201 Louisiana St., Suite 3310

 

3

--------------------------------------------------------------------------------


 

Houston, Texas 77002

Attention: Brad Grounds, Senior Vice President — Legal Affairs and

Corporate Secretary

Email: bgrounds@jpep.com

 

With a copy to:

 

Latham & Watkins LLP

811 Main Street, Suite 3700

Houston, Texas 77002

Attention:  Ryan J. Maierson

Facsimile:  (713) 546-5401

Email: ryan.maierson@lw.com

 

If to Lonestar, to:

 

c/o ArcLight Capital Partners, LLC

200 Clarendon Street, 55th Floor

Boston, Massachusetts 02117

Attention:  Christine Miller

Facsimile:  (617) 867-4698

Email: cmiller@arclightcapital.com

 

With a copy to:

 

Andrews Kurth Kenyon LLP

600 Travis Street, Suite 4200

Houston, Texas 77002

Attention:  G. Michael O’Leary

Facsimile: (713) 220-4285

Email: moleary@andrewskurth.com

 

Notice given by personal delivery, courier service or mail shall be effective
upon actual receipt.  Notice given by telecopier shall be confirmed by
appropriate answer back and shall be effective upon actual receipt if received
during the recipient’s normal business hours, or at the beginning of the
recipient’s next Business Day after receipt if not received during the
recipient’s normal business hours.  All Notices by telecopier shall be confirmed
promptly after transmission in writing by certified mail or personal delivery. 
Any party may change any address to which Notice is to be given to it by giving
Notice as provided above of such change of address.

 

(c)                                  Interpretation.  The words “hereof,”
“herein” and “hereunder” and words of similar import when used in this Agreement
shall refer to this Agreement as a whole and not to any particular provision of
this Agreement, and Section references are to this Agreement unless otherwise
specified.  Whenever the words “include,” “includes” or “including” are used in
this Agreement, they shall be deemed to be followed by the words “without
limitation.”  The meanings given to terms defined herein shall be equally
applicable to both the singular and plural forms of such terms.  The headings
contained in this Agreement are for reference purposes only and shall not affect
in any way the meaning or interpretation of this Agreement.  This Agreement is
the product of negotiation by the parties having the assistance of counsel and
other advisers.  It is the intention of the parties that this Agreement not be
construed more strictly with regard to one party than with regard to the others.

 

4

--------------------------------------------------------------------------------


 

(d)                                 Entire Agreement.  This Agreement and,
solely to the extent of the defined terms referenced herein, the LP Merger
Agreement, embody the complete agreement and understanding among the parties
hereto with respect to the subject matter hereof and supersede and preempt any
prior understandings, agreements or representations by or among the parties,
written and oral, that may have related to the subject matter hereof in any way.

 

(e)                                  Governing Law; Jurisdiction; Waiver of Jury
Trial.  To the maximum extent permitted by applicable Law, the provisions of
this Agreement shall be governed by and construed and enforced in accordance
with the laws of the State of Delaware, without regard to principles of
conflicts of law.  Each of the parties hereto agrees that this Agreement
involves at least $100,000 and that this Agreement has been entered into in
express reliance upon 6 Del. C. § 2708.  Each of the parties hereto irrevocably
and unconditionally confirms and agrees that it is and shall continue to be
(a) subject to the jurisdiction of the courts of the State of Delaware and of
the federal courts sitting in the State of Delaware, and (b) subject to service
of process in the State of Delaware.  EACH PARTY HERETO HEREBY IRREVOCABLY AND
UNCONDITIONALLY (I) CONSENTS AND SUBMITS TO THE EXCLUSIVE JURISDICTION OF ANY
FEDERAL OR STATE COURT LOCATED IN THE STATE OF DELAWARE, INCLUDING THE DELAWARE
COURT OF CHANCERY IN AND FOR NEW CASTLE COUNTY (THE “DELAWARE COURTS”) FOR ANY
ACTIONS, SUITS OR PROCEEDINGS ARISING OUT OF OR RELATING TO THIS AGREEMENT OR
THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT (AND AGREES NOT TO COMMENCE ANY
LITIGATION RELATING THERETO EXCEPT IN SUCH COURTS), (II) WAIVES ANY OBJECTION TO
THE LAYING OF VENUE OF ANY SUCH LITIGATION IN THE DELAWARE COURTS AND AGREES NOT
TO PLEAD OR CLAIM IN ANY DELAWARE COURT THAT SUCH LITIGATION BROUGHT THEREIN HAS
BEEN BROUGHT IN ANY INCONVENIENT FORUM, (III) WAIVES ANY RIGHT SUCH PARTY
MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY
ARISING OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED BY THIS
AGREEMENT AND (IV) AGREES THAT SERVICE OF PROCESS UPON SUCH PARTY IN ANY SUCH
ACTION OR PROCEEDING SHALL BE EFFECTIVE IF SUCH PROCESS IS GIVEN AS A NOTICE IN
ACCORDANCE WITH SECTION 7.2 OR IN ANY MANNER PRESCRIBED BY THE LAWS OF THE STATE
OF DELAWARE.

 

(f)                                   Amendment; Waiver.  This Agreement may not
be amended except by an instrument in writing signed by each party hereto.  Each
party may waive any right of such party hereunder by an instrument in writing
signed by such party and delivered to the other parties hereto.

 

(g)                                  Successors and Assigns; Third Party
Beneficiaries.  Neither this Agreement nor any of the rights or obligations of
any party under this Agreement shall be assigned, in whole or in part (by
operation of law or otherwise), by any party without the prior written consent
of the other parties hereto; provided, however, that Lonestar may assign its
rights to AL Lonestar, LLC, a Delaware limited liability company and the sole
member of Lonestar, if AL Lonestar, LLC assumes the obligations of Lonestar
under this Agreement concurrently with such assignment.  Subject to the
foregoing, this Agreement shall bind and inure to the benefit of and be
enforceable by the parties hereto and their respective successors and permitted
assigns.  Nothing in this Agreement, express or implied, is intended to confer
on any Person other than the parties hereto or the parties’ respective
successors and permitted assigns any rights, remedies, obligations or
liabilities under or by reason of this Agreement.

 

5

--------------------------------------------------------------------------------


 

(h)                                 Severability.  If any term or other
provision of this Agreement is invalid, illegal, or incapable of being enforced
by any rule of applicable Law, or public policy, all other conditions and
provisions of this Agreement shall nevertheless remain in full force and effect
so long as the economic or legal substance of the transactions contemplated by
this Agreement are not affected in any manner materially adverse to any party
hereto.  Upon such determination that any term or other provision is invalid,
illegal, or incapable of being enforced, the parties hereto shall negotiate in
good faith to modify this Agreement so as to effect the original intent of the
parties hereto as closely as possible in a mutually acceptable manner in order
that the transactions contemplated by this Agreement are consummated as
originally contemplated to the fullest extent possible.

 

(i)                                     Execution.  This Agreement may be
executed in multiple counterparts each of which shall be deemed an original and
all of which shall constitute one instrument.

 

[Remainder of this page intentionally left blank]

 

6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be signed
(where applicable, by their respective officers or other authorized Person
thereunto duly authorized) as of the date first written above.

 

 

 

JPE:

 

 

 

JP ENERGY PARTNERS LP

 

 

 

 

By:

JP ENERGY GP II LLC,

 

 

its general partner

 

 

 

 

 

 

By:

/s/ Patrick J. Welch

 

 

Name:

Patrick J. Welch

 

 

Title:

Executive Vice President and Chief
Financial Officer

 

 

 

 

 

JPE GP:

 

 

 

JP ENERGY GP II LLC

 

 

 

By:

/s/ Patrick J. Welch

 

Name:

Patrick J. Welch

 

Title:

Executive Vice President and Chief Financial

 

 

Officer

 

 

EXPENSE REIMBURSEMENT AGREEMENT

SIGNATURE PAGE

 

--------------------------------------------------------------------------------


 

 

LONESTAR:

 

 

 

LONESTAR MIDSTREAM HOLDINGS, LLC

 

 

 

By:

/s/ Daniel R. Revers

 

Name:

Daniel R. Revers

 

Title:

President

 

 

EXPENSE REIMBURSEMENT AGREEMENT

SIGNATURE PAGE

 

--------------------------------------------------------------------------------